Citation Nr: 0841240	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-14 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1986 to March 1990 
and from November 1990 to May 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied a compensable rating for the 
veteran's bilateral hearing loss disability and denied the 
veteran's original claim for service connection for a low 
back disability 

The Board notes that the RO developed this appeal from a 
November 2005 rating decision.  The veteran was provided 
notice of the November 2004 rating decision via a letter 
dated December 6, 2004.  VA received a letter from the 
veteran's representative in June 2005 stating that the 
veteran wished to initiate a claim to establish service 
connection for, among other things, a lower back disability.  
The June 2005 letter also requested an increased evaluation 
for the veteran's service-connected bilateral hearing loss 
disability.  This letter was received within one year of 
notice of the November 2004 rating decision.  By resolving 
all doubt in the veteran's favor, the Board construes the 
letter received in June 2005 as a timely notice of 
disagreement with regard to RO's November 2004 rating 
decision that denied the veteran's claim for a compensable 
rating and his original claim for service connection for a 
low back disability.  38 U.S.C.A. § 5107(b) (West 2002); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting 
that VA must liberally construe all documents filed by a 
claimant).  The veteran's VA Form 9, Appeal to the Board of 
Veterans Appeals, was received within 60 days of issuance of 
the statement of the case in May 2006 regarding the service 
connection issue.  See 38 C.F.R. § 20.302 (2008).  The 
veteran's VA Form 9 regarding the claim for a compensable 
rating for his service-connected bilateral hearing loss was 
also received within 60 days of issuance of the statement of 
the case in September 2006.  See 38 C.F.R. § 20.302; see also 
38 C.F.R. § 20.305 (2008) (noting that in the event that the 
postmark is not of record, the "mailbox rule" applies and the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA).  Therefore, the 
November 2004 rating decision is on appeal before the Board 
and the Board has characterized the issues accordingly.

In November 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
Thereafter, the Board remanded these two issues for further 
development in January 2008.  After completing the requested 
development to the extent possible, a July 2008 supplemental 
statement of the case denied the claims, which were then 
returned to the Board for further appellate consideration.  


The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During the rating period on appeal, the October 2004 VA 
audiological examination results revealed that veteran's 
hearing loss disability has been clinically shown to be 
manifested by no worse than Level II hearing in the right ear 
and Level I in the left ear; the September 2005 VA 
audiological examination results revealed a hearing loss 
disability that has been clinically shown to be manifested by 
no worse than Level I hearing in the right ear and Level I in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in August 2005 and February 2008.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The February 2008 letter, as well as 
a September 2006 letter, informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher 
(compensable) rating.  See Statement of Accredited 
Representative in Appealed Case, dated in January 2007 
(arguing for a higher rating); see also November 2007 Travel 
Board Hearing Transcript "Tr." at 15-17.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  Additionally, 
the September 2006 Statement of the Case included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings for the diagnostic code under which the 
veteran's current rating is assigned.  As such, the failure 
to include such notice in the VCAA letter did not prejudice 
the veteran here.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication that denied 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
as the case was readjudicated, and the appellant has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The veteran testified that all of his 
treatment for hearing loss was with VA.  (See Tr. at 16-17.)  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The veteran was 
afforded VA (fee-basis) audiological examinations in October 
2004 and September 2005.

The Board observes that in accordance with the January 2008 
Board remand instructions the veteran was scheduled for a VA 
audiological examination in June 2008.  The record reflects 
that the veteran did not report to this examination and there 
is no indication that he attempted to reschedule the 
appointment.  The record reflects that the RO sent notice of 
this examination to the address of record that was provided 
to VA by the veteran.  See Statement/letter signed by the 
veteran and received in January 2007 (providing VA with a 
change of address).  Further, the record does not demonstrate 
that the veteran has claimed that he did not receive 
notification of the examination nor had he requested that the 
examination be rescheduled.  The Appellant's Post-Remand 
Brief, dated in October 2008, notes that the veteran was 
notified of the VA examination scheduled in June 2008 and 
that he failed to report to this examination.  A supplemental 
statement of the case, issued in July 2008, was sent to the 
veteran and his representative.  In light of the foregoing, 
the Board will proceed to review and decide the claim based 
on the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2008).  As such, the Board finds that the there has 
been substantial compliance with its January 2008 remand and 
will proceed to adjudicate the appeal.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

In a statement received in March 2004, the veteran asserts 
that an increased evaluation is warranted for his service-
connected bilateral hearing loss disability.  As the 
veteran's claim was received by VA in March 2004, the rating 
period on appeal is from March 2003, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The pertinent competent clinical evidence of record consists 
of VA (fee-basis) audiological examinations conducted in 
October 2004 and in September 2005.  

The October 2004 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
35
35
55
55
LEFT
30
40
50
55

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
45 decibels.  His puretone threshold average for the left ear 
was recorded as 43.75 decibels.  His speech recognition 
ability was 88 percent for the right ear and 92 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was diagnosed by the examiner as having a sensorineural 
hearing loss.

The September 2005 VA fee-basis examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
40
45
55
55
LEFT
35
40
55
55

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
48.75 decibels.  His puretone threshold average for the left 
ear was recorded as 46.25 decibels.  His speech recognition 
ability was 92 percent for the right ear and 96 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was again diagnosed by the examiner as having a 
sensorineural hearing loss.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in October 2004, 
that the veteran's right ear manifests an average puretone 
threshold of no greater than 45 decibels, and no less than 88 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's right ear hearing loss to be 
Level II impairment.  On VA audiologic examination in 
September 2005, the veteran's right ear manifested an average 
puretone threshold of no greater than 48.75 decibels, with no 
less than 92 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss at that time to be Level I impairment.  

On VA audiologic examination in October 2004, that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 43.75 decibels, and no less than 92 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be Level I 
impairment.  On VA audiologic examination in September 2005, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 46.25 decibels, with no less 
than 96 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss at that time to be Level I impairment.  

According to the results from the October 2004 audiological 
examination and reference to Table VI, the right ear was 
found to be manifested by Level II hearing and the left ear 
was found to be manifested by Level I hearing.  Applying 
these results to Table VII, a noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better ear (left), with column II, the poorer ear 
(right).  As the veteran's hearing loss disability was 
manifested by Level I hearing, bilaterally, according to the 
results of September 2005 audiological examination, either 
ear may be considered the poorer for Table VII.  Applying the 
results from Table VI to Table VII, based on the results of 
the September 2005 VA audiologic examination findings, a 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I, the better ear, with 
column I, the poorer ear.  

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  The Board 
further acknowledges the veteran's complaints indicating that 
he has difficulty hearing in crowds and when background noise 
is present.  See Report of audiological examination, dated in 
September 2005.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1), (2).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss 
appropriately reflects his disability picture and the 
clinical evidence described above does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See September 2005 audiological 
examination report (noting that the veteran has no functional 
impairment from his bilateral hearing loss and that his 
condition did not result in any time lost from work).  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

The veteran contends that service connection is warranted for 
a low back disability.  He claims that he fell off a tank 
during his first period of active service in either late 1988 
or early 1989.  (See November 2007 Board Tr. at 3-4.)

The record contains a report of medical history, dated in 
March 1990, reflecting that the veteran reported that he had 
or had had recurrent back pain.  It was also noted on this 
report of medical history that the veteran had "some low 
back pain in the past two years."  It is not clear if this 
notation was made by the veteran or the reviewing physician.  
A separation medical examination was not performed upon 
separation from active service in March 1990.  The record 
reflects current diagnoses of lumbar spondylosis, lumbar 
facet syndrome, and degenerative disc disease.  See Private 
medical report by H.K.P., M.D., dated in August 2005.  The 
August 2005 private medical report also reflects that a MRI, 
dated August 12, 2005 (which is of record), demonstrates 
multi-level degenerative disc disease, as well as, facet 
degeneration and bilateral spondylosis at the lumbar level.  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  In a 
statement dated in April 2004, the veteran reported that he 
was hired by Pepsi Bottling Company of Houston in July 1991, 
but he was let go from this employment on his second day.  
The veteran noted that the physical he took for employment 
with that company came back as a "class 5" and that he 
would not be able to work there because of his back disorder.  
The claims folder does not contain such employer records or 
any attempts to obtain these records.  As such, the Board 
finds that a reasonable attempt should be made to secure such 
records because such could provide evidence as to the 
condition of the veteran's low back disorder more 
contemporaneous to service than current evidence of record, 
or it could lead to additional pertinent evidence.

The Board also notes that a letter from E.S., D.C., dated in 
July 2005, indicates that the veteran's reported that his low 
back pain originated from an injury which occurred in 1989 
while he was working at an Army base.  The veteran reported 
that while he was working on a turret of a tank in the motor 
pool, someone inside the tank turned the turret accidentally, 
causing him to fall onto concrete, injuring his lower back.  
Based on the history as provided by the veteran and 
examination and X-ray findings, E.S. opined that the 
veteran's current low back disorder "is consistent with the 
aforementioned accident."  The Board notes that the private 
examiner did not support this opinion with a rationale and 
did not indicate that the veteran's claims file was reviewed.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  As the private 
examiner did not review the claims file or provide a 
supporting rationale, the Board finds this opinion to be too 
speculative to support a claim for service connection.  In 
sum, while there is an indication that the veteran's low back 
disability may be associated with the veteran's service, the 
Board notes that the record does not contain sufficient 
competent medical evidence to make a decision on this service 
connection issue.  As such, the Board finds that additional 
clinical assessment and medical opinion is needed to 
adequately address the veteran's service connection claim and 
to clarify the etiology thereof.  38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the location and address of 
the Pepsi Bottling Company facility at 
which he was employed in July 1991.  He 
should also be requested to provide the 
complete address and the approximate 
date(s) of his physical examination at 
Pepsi Bottling Company, on a provided VA 
Form 21-4142, Authorization and Consent 
to Release Information.  Inform the 
veteran to complete additional VA Forms 
21-4142 for any other medical care 
providers or employers who may possess 
additional records referable to treatment 
regarding his low back disability.  
Advise the veteran that he may obtain 
such evidence and send it to VA.

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified.  Also, after securing 
any necessary authorization, contact 
Pepsi Bottling Company at the location of 
employment identified by the veteran, and 
request all personnel records reflecting 
personnel action or physical examination 
concerning the veteran.

2.  Arrange for the veteran to be 
examined by an appropriate VA physician 
to determine whether his low back 
disability is etiologically related to 
his active service, or if arthritis of 
the spine was manifested (to a 
compensable degree) within 1 year of 
service.

Specifically, the examiner should opine 
as to whether the veteran's low back 
disability is at least as likely as not 
(50 percent or greater) related to his 
active military service or if arthritis 
of the low back was manifested in service 
or within one year of service separation.  
The examiner is also specifically asked 
to reconcile the a private radiological 
report, dated January 18, 2002, noting 
mild degenerative changes associated with 
normal aging, as well as other private 
medical reports of record noting 
treatment for low back pain, after a 
motor vehicle accident on January 11, 
2002. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
low back disability on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


